Citation Nr: 0944543	
Decision Date: 11/23/09    Archive Date: 12/04/09	

DOCKET NO.  08-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether the appellant has any period of active military 
service which was not terminated by discharge or release 
under conditions other than dishonorable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant was enlisted for service in January 1954 and 
served until he was separated from service with a bad conduct 
discharge awarded by general court-martial.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an adverse determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant was enlisted for service on 1 December 1954 
for a period of three years with a scheduled date of 
discharge of 30 November 1957.

3.  Approximately two years into his first enlistment, for 
the convenience of the Government, the appellant was 
separated for the purpose of an immediate reenlistment of 6 
years.  

4.  In April 1957, the Appellant was convicted by general 
court martial, pursuant to guilty pleas, of one specification 
of absent without leave (AWOL) and one specification of 
desertion, both of which offenses occurred during the 
appellant's initial three-year enlistment, and he was 
sentenced to a dishonorable discharge, total forfeiture of 
all pay and allowances, and confinement for one year.  

5.  On appellate review, the conviction specification for 
desertion was reduced to a lesser included offense of AWOL, 
and the dishonorable discharge was reduced to a bad conduct 
discharge, but he remained convicted by general court 
martial.

6.  Although the military provided the appellant with an 
honorable discharge certificate at the expiration of his 
initial two years of service (at which point he reenlisted 
for a six-year term), the laws and regulations governing 
entitlement to VA benefits does not recognize this as a valid 
period of honorable service, and because all of the 
misconduct occurred or was commenced during the appellant's 
initial three-year enlistment, the conviction by general 
court-martial with a bad conduct discharge renders all of the 
appellant's military dishonorable for VA benefit purposes.  

7.  There is no evidence on file or any argument by the 
appellant that he was insane at the time he committed the 
continuing offenses which resulted in his separation from 
service with a bad conduct discharge.


CONCLUSION OF LAW

The appellant had only one valid enlistment for VA benefit 
purposes from January 1954 until completion of his 
confinement by general court-martial and the execution of his 
bad conduct discharge, and this makes the appellant 
ineligible for VA benefits based upon that single period of 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R.§§ 3.12, 3.13, 3.14 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
claimants in obtaining such evidence.

The appellant was provided formal VCAA notice in November 
2006 and March 2007.  These notices informed him of the 
evidence necessary to substantiate his claim, the evidence VA 
would collect on his behalf, the evidence he was responsible 
to submit, and advised he submit any relevant evidence in his 
possession.  The appellant has been provided all of the laws 
and regulations governing the issue on appeal and has in fact 
been provided an administrative decision which explains the 
reasons and bases which continue to be the basis for denial 
of his appeal.  However, VA is not required to provide 
assistance to a claimant under VCAA if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2).  

The service treatment records are fire related and 
unavailable except for a single page.  However, the service 
personnel records reflecting the Appellant's courts-martial, 
conviction, and appellate review are available and are 
determinative in this appeal.  VCAA is satisfied.  
38 U.S.C.A. § 38 U.S.C.A. § 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. 
§ 3.312(a).  

The discharge or release from service by reason of the 
sentence of a general court-martial is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense(s) causing such discharge 
or release.  38 C.F.R. § 3.12(b)(2).  

A discharge to reenlist is a conditional discharge if it was 
issued during the Korean Conflict or peacetime service prior 
to the date the person was eligible for an unconditional 
discharge.  38 C.F.R. § 3.13(a).  The entire period of 
service under the circumstances stated in paragraph (a) of 
this section constitutes one period of service, and 
entitlement will be determined by the character of the final 
determination of such period of active service.  38 C.F.R. 
§ 3.13(b).  

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released if the individual 
actually served in the active service for the enlisted period 
of time for which he was initially obligated at the time of 
entry into service, he had not been discharged or released at 
the time of completing that period of obligation, and the 
person would have been eligible for discharge or release 
under conditions other than dishonorable at that time except 
for the intervening enlistment or reenlistment.  38 C.F.R. 
§ 3.13(c).  

Determinations as to honorable service will be made by the 
service department and the findings shall be binding on VA.  
38 C.F.R. § 3.14(d).

Analysis:  The appellant was initially enlisted for service 
in January 19564 with a three-year enlistment which would 
have expired in November 1957.  However, at the two-year 
point, in January 1956, the appellant was separated for the 
purpose of an immediate six-year reenlistment which would 
have expired in February 1958.  

In April 1957, the appellant was convicted, pursuant to his 
pleas, at a general court-martial.  There were two charges.  
The first was that the appellant was Absent Without Leave 
(AWOL) from 18 July through 6 August 1956.  The second charge 
was that the appellant deserted (within intent to remain 
permanently) on 25 August 1956, until desertion was 
terminated by his physical apprehension in March 1957 (a 
period of more than 180 days).  The appellant was convicted 
of both charges at a general court martial, and sentenced to 
a dishonorable discharge, total forfeiture of pay and 
allowances, and confinement for one year.  Convening 
authority action and appellate review later resulted in the 
second charge being reduced from desertion under Article 85, 
USMJ, to AWOL under Article 86, UCMJ.  The dishonorable 
discharge was later reduced to a bad conducted discharge.

The appellant's initial AWOL in July and August 1956 took 
place entirely within his initial 3-year enlistment period.  
The appellant's second AWOL commenced in August 1956 and 
continued through the expiration of his initial 3-year 
enlistment in January 1957, until he was apprehended in March 
1957.  The conduct for which the appellant was convicted by 
general court-martial and sentenced to a bad conduct 
discharge and confinement occurred during his initial 3-year 
enlistment period.  The appellant did not finish this 3-year 
enlistment period without misconduct.  The misconduct was 
both willful and persistent in that the charge of Absent 
Without Leave is considered to be a continuing offense all 
during the period a member absents himself without authority 
from his military duty.  

Under 38 C.F.R. § 3.12(a), VA benefits are not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  The appellant 's sole period of military 
service for VA purposes was terminated by general court-
martial and a bad conduct discharge.

The appellant's discharge to reenlist was conditional because 
it was issued prior to the date he was actually eligible for 
unconditional discharge one year later in January 1957.  
Under these circumstances, the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of active service, which in the appellant 's case was 
terminated by general court-martial conviction with a bad 
conduct discharge.  

Although the actual general court-martial itself did not take 
place until after the appellant would have been separated by 
expiration of his initial three-year enlistment, the actual 
date of court-martial is not dispositive.  What is 
dispositive is that the underlying misconduct for which he 
was tried by general court-martial occurred during his 
initial three-year enlistment.  The fact that the second 
specification or charge of desertion straddled the initial 
three-year enlistment and thereafter does not change the 
outcome in this case.  

The appellant 's sole argument in advancing his appeal is 
that he was issued an honorable discharge certificate after 
two years military service and that he should be allowed to 
claim entitlement to VA benefits based upon that initial two-
year period.  This argument is without merit.  The appellant 
's initial enlistment obligation was for three years from 
January 1954 to January 1957.  The fact that the US Army gave 
him an honorable discharge certificate at the two-year point 
is irrelevant to the question of whether the appellant may 
receive VA benefits.  Under the facts presented by the 
appellant's service personnel records, he had only a single 
enlistment from January 1954 until he was released from 
confinement and his bad conduct discharge was executed.  That 
enlistment was terminated by sentence of a general court-
martial which is a statutory bar to benefits under 38 C.F.R. 
§ 3.12(c)(2).  

There appears to have been some confusion in the concept of a 
"conditional" discharge in the RO's adjudication of this 
appeal.  The appellant's discharge was conditional in January 
1956, meaning it is not accorded the same status as an 
unconditional discharge under VA laws and regulations 
governing entitlement to VA benefits, which requires 
honorable completion of an initial enlistment period.  

Under the governing laws and regulations, the only exception 
provided is if it is found that the person was insane at the 
time of committing the offense(s) causing such discharge or 
release under 38 C.F.R. § 3.12 (b).  VA's definition in 
insanity is provided at 38 C.F.R. § 3.354(a), and has been 
more fully explained by VA General Counsel opinion at 
VAOPGRPREC 20-97.  There is, of course, no objective evidence 
on file which in any way shows or suggests that the appellant 
was insane at the time he committed the offenses giving rise 
to his general court-martial conviction, nor has the 
appellant now argued that he was insane at the time or 
presented any objective evidence in support of such argument.

Under the laws and regulations governing Veteran's benefits, 
the appellant in this case had a single enlistment which was 
terminated by general court-martial with a bad conduct 
discharge.  Accordingly, he may not receive any VA benefit, 
either compensation, pension, or health care, on the basis of 
such service.

ORDER

Inasmuch as the character of the appellant's discharge from 
his sole enlistment is a statutory bar to allowance of VA 
benefits of any kind, the benefits sought on appeal are 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


